DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 12/28/2021, with respect to specification objection and 112 rejections have been fully considered and are persuasive.  The specification objection and 112 rejections have been withdrawn. 
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant has cancelled dependent claim 7 and has incorporated claim 7 into the independent claim 1 and is arguing that the actuator and mirror in Heidemann are not part of an integrated structure.  The examiner disagrees.  Heidemeann discloses that the actuators are part of a MEMS device (i.e. integrated) (para. 0079) and that the mirror is attached to the actuator (i.e. which comprises either directly attached or attached via a coupling) (para. 0077).   Under BRI, a general definition of “integrated” is various parts linked, coordinated, joined, combined, etc..  Therefore, under BRI, the MEMS device in Heidemeann is “integrated” as long as the mirror and actuator are linked.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 13-15 and 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Heidemann et al. (herein after will be referred to as Heidemann) (US 20180321383).

Regarding claim 1, Heidemann discloses aninfrared projector, comprising: 
an infrared source, configured to emit infrared light;  [See Heidemann [Fig. 5B] Laser source (502).]
a light reflective section, configured to receive and reflect the infrared light from the infrared source;  [See Heidemann [Fig. 5B] Mirror (504).]
a light filtering section, configured to receive the infrared light reflected by the light reflective section;  and [See Heidemann [Fig. 5B] DOE (506).]
at least one driving component, configured to drive at least one of the light reflective section and the light filtering section to move.  [See Heidemann [Fig. 5B] Actuator (522) to move mirror (504).]
wherein the light reflective section comprises a mirror disposed on and integrally formed with the at least one driving component. [See Heidemann [0079] Actuators are part of a MEMS device.  Applicant states in para. 0059 of their published specification that a micro-mirror actuator is also known as a MEMS.  Furthermore, see 0077, mirror is attached to an actuator.]

Regarding claim 10, Heidemann discloses the device of claim 1.  Furthermore, Heidemann discloses
wherein the light filtering section is configured to project the infrared light received to the outside to form point cloud on a project.  [See Heidemann [Abstract] Projecting pattern of spots onto an object.  Also, see 0004, registering point clouds.]

Regarding claim 11, Heidemann discloses an imaging device, comprising: 
an infrared projector, comprising: an infrared source, configured to emit infrared light;  [See Heidemann [Fig. 5B] Laser source (502).]
a light reflective section, configured to receive and reflect the infrared light emitted from the infrared source;  [See Heidemann [Fig. 5B] Mirror (504).]
a light filtering section, configured receive the infrared light reflected by the light reflective section and [See Heidemann [Fig. 5B] DOE (506).] let the infrared light pass through to be projected on an object to form point cloud;  [See Heidemann [Abstract] Projecting pattern of spots onto an object.]
at least one driving component, disposed in at least one of the light reflective section and the light filtering section and configured to change a light path from the light reflective section to the object;  and [See Heidemann [Fig. 5B] Actuator (522).]
an infrared camera, configured to capture an image of the project according to the point cloud.  [See Heidemann [0050] Camera responds to infrared light.  Also, see 0087, images were obtained from point clouds.]
wherein the light reflective section comprises a mirror disposed on and integrally formed with the at least one driving component. [See Heidemann [0079] Actuators are part of a MEMS device.  Applicant states in para. 0059 of their published specification that a micro-mirror actuator is also known as a MEMS.  Furthermore, see 0077, mirror is attached to an actuator.]

Regarding claim 13, Heidemann discloses the device of claim 11.  Furthermore, Heidemann discloses
wherein the at least one driving component comprises an actuator equipped with a mirror and is arranged in the light reflective section, wherein the light reflective section further comprises a light reflective component. [See Heidemann [Fig. 5B] Actuator (522) for controlling mirror (504).]

wherein the actuator is configured to receive and reflect, via the mirror, the infrared light from the infrared source, and the reflective component is configured to receive the infrared light from the actuator and reflect the infrared light received from the actuator to the light filtering section. [See Heidemann [Fig. 5B] Actuator (522) for controlling mirror (504) which delivers light to DOE (506).]
 
Regarding claim 15, Heidemann discloses the device of claim 13.  Furthermore, Heidemann discloses
wherein the reflective component is configured to receive and reflect the infrared light from the infrared source, and the actuator is configured to receive the infrared light from the reflective component and reflect, via the mirror, the infrared light received from the reflective component to the light filtering section.  [See Heidemann [Fig. 5B] Actuator (522) for controlling mirror (504) which delivers light to DOE (506).]
 
Regarding claim 17, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 17.  Furthermore, Heidemann discloses a terminal device, comprising: 
a housing, configured to accommodate the infrared projector and the infrared camera.  [See Heidemann [Figs 1 and 0047] Scanner includes a body for housing the camera and projector.]

Regarding claim 18, Heidemann discloses the device of claim 11.  Furthermore, Heidemann discloses
wherein the at least one driving component comprises an actuator equipped with a mirror and is arranged in the light reflective section, wherein the light reflective section further comprises a light reflective component.  [See Heidemann [Fig. 5B] Actuator (522) for controlling mirror (504) which delivers light to DOE (506).]
 
Regarding claim 19, Heidemann discloses the device of claim 13.  Furthermore, Heidemann discloses
wherein the actuator is configured to receive and reflect, via the mirror, the infrared light from the infrared source, and the reflective component is configured to receive the infrared light from the actuator and reflect the infrared light received from the actuator to the light filtering section. [See Heidemann [Fig. 5B] Actuator (522) for controlling mirror (504) which delivers light to DOE (506).  [0079] Actuators are part of a MEMS device.  Applicant states in para. 0059 of their published specification that a micro-mirror actuator is also known as a MEMS.]
 

wherein the reflective component is configured to receive and reflect the infrared light from the infrared source, and the actuator is configured to receive the infrared light from the reflective component and reflect, via the mirror, the infrared light received from the reflective component to the light filtering section.  [See Heidemann [Fig. 5B] Actuator (522) for controlling mirror (504) which delivers light to DOE (506).  [0079] Actuators are part of a MEMS device.  Applicant states in para. 0059 of their published specification that a micro-mirror actuator is also known as a MEMS.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heidemann (US 20180321383) in view of Liu (US Patent No. 6574024).

Regarding claim 2, Heidemann discloses the device of claim 1.  Furthermore, Heidemann does not explicitly disclose
wherein the light reflective section comprises a first reflective component and a second reflective component, the first reflective component or the second reflective component is the mirror, the first reflective component is configured to receive and reflect the infrared light from the infrared source, and the second reflective component is configured to receive the infrared light from the first reflective component and reflect the infrared light received from the first reflective component to the light filtering section.  
However, Liu does disclose
wherein the light reflective section comprises a first reflective component and a second reflective component, the first reflective component or the second reflective component is the mirror, the first reflective component is configured to receive and reflect the infrared light from the infrared source, and the second reflective component is configured to receive the infrared light from the first reflective component and reflect the infrared light received from the first reflective component to the light filtering section.  [See Liu [Fig. 5]  A pair of galvo mirrors to redirect laser light onto a mask.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Heidemann to add the teachings of Liu, in order to make a scanner comprising of a scanner and a projector more compact by utilizing the optical arrangement for the projector of Liu.  It is obvious that a folding arrangement (provided by mirrors) compacts an optical design.  


wherein the at least one driving component comprises an actuator, [See Heidemann [Fig. 5B] Actuator (522).]
the first reflective component or the second reflective component is disposed on the actuator.  [See Heidemann [0079] Actuators are part of a MEMS device.  Applicant states in para. 0059 of their published specification that a micro-mirror actuator is also known as a MEMS.]
 
Regarding claim 4, Heidemann (modified by Liu) disclose the device of claim 3.  Furthermore, Heidemann discloses
the actuator and the mirror disposed thereon are integrally formed. [See Heidemann [0079] Actuators are part of a MEMS device.  Applicant states in para. 0059 of their published specification that a micro-mirror actuator is also known as a MEMS.]
Heidmann does not explicitly disclose
wherein the first reflective component and the second reflective component are mirrors,
However, Liu does disclose
wherein the first reflective component and the second reflective component are mirrors, [See Liu [Fig. 5]  A pair of galvo mirrors to redirect laser light onto a mask.]
Applying the same motivation as applied in claim 2. 

Regarding claim 5, Heidemann (modified by Liu) disclose the device of claim 2.  Furthermore, Heidemann discloses
the first reflective component is disposed on one actuator and the second reflective component is disposed on the other actuator. [See Heidemann [0079] Actuators are part of a MEMS device.  Applicant states in para. 0059 of their published specification that a micro-mirror actuator is also known as a MEMS.]
Heidmann does not explicitly disclose
wherein the at least one driving component comprises two actuators,  
However, Liu does disclose
wherein the at least one driving component comprises two actuators,  [See Liu [Col. 4 last para. to Col. 5 1st para.] Each galvo mirror houses its own actuator.]
Applying the same motivation as applied in claim 2. 

Regarding claim 6, Heidemann (modified by Liu) disclose the device of claim 5.  Furthermore, Heidemann discloses
the actuator and the mirror disposed thereon are integrally formed.  [See Heidemann [0079] Actuators are part of a MEMS device.  Applicant states in para. 0059 of their published specification that a micro-mirror actuator is also known as a MEMS.]
Heidemann does not explicitly disclose
wherein the first reflective component and the second reflective component are mirrors, 
However, Liu discloses
wherein the first reflective component and the second reflective component are mirrors, [See Liu [Fig. 5]  A pair of galvo mirrors to redirect laser light onto a mask.]
Applying the same motivation as applied in claim 2. 

Regarding claim 9, Heidemann (modified by Liu) disclose the device of claim 5.  Furthermore, Heidemann discloses
wherein the light filtering section is a diffractive optical component or an optical mask with evenly distributed small through holes.  [See Heidemann [Fig. 5B] DOE (506).]

Regarding claim 16, Heidemann discloses the device of claim 11.  Furthermore, Heidemann does not explicitly disclose
wherein the at least one driving component comprises a first actuator equipped with a mirror and a second actuator equipped with a second mirror, both the first actuator and the second actuator are disposed in the light reflective section, the first actuator is configured to receive and reflect, via the first mirror, the infrared light from the infrared source, and the second actuator is configured to receive the infrared light from the first mirror and reflect, via the second mirror, the infrared light received from the first mirror to the light filtering section.

wherein the at least one driving component comprises a first actuator equipped with a mirror and a second actuator equipped with a second mirror, both the first actuator and the second actuator are disposed in the light reflective section, the first actuator is configured to receive and reflect, via the first mirror, the infrared light from the infrared source, and the second actuator is configured to receive the infrared light from the first mirror and reflect, via the second mirror, the infrared light received from the first mirror to the light filtering section. [See Liu [Fig. 5] Galvo Mirrors (510, 520) which are used to redirect laser light to the mask.  Also, Col. 4 last para. to Col. 5 1st para., Each galvo mirror houses its own actuator.]
Applying the same motivation as applied in claim 2.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heidemann (US 20180321383) in view of Bardagiy et al. (herein after will be referred to as Bardagiy) (US 20190066316).

Regarding claim 8, Heidemann discloses the device of claim 1.  Furthermore, Heidemann does not explicitly disclose
wherein the light filtering section is disposed on the at least one driving component.  
However, Bardagiy does disclose
wherein the light filtering section is disposed on the at least one driving component.  [See Bardagiy [Fig. 3 and 0030] DOE is shifted/moved by the mounting element (330).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Heidemann to add the teachings of Bardagiy, in order to improve upon resolution of a structured light pattern for 3D depth sensing by incorporating a shifting diffractive optical element [See Bardagiy [0001-0002]].  

Regarding claim 12, Heidemann discloses the device of claim 11.  Furthermore, Heidemann does not explicitly disclose
wherein the light filtering section is disposed on one of the at least one driving component.  
However, Bardagiy does disclose
wherein the light filtering section is disposed on one of the at least one driving component.  [See Bardagiy [Fig. 3 and 0030] DOE is shifted/moved by the mounting element (330).]
Applying the same motivation as applied in claim 8.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heidemann (US 20180321383) in view of Chen (US 20180114311).



wherein the light filtering section is mounted on two driving components of the at least one driving component,
one of the two driving components drive the light filtering section to move along a direction while another one of the two driving components drive the light filtering section to move along another direction.  
However, Chen does disclose
wherein the light filtering section is mounted on two driving components of the at least one driving component, [See Chen [Fig. 1] The actuators are mounted to DOE via part (1122).]
one of the two driving components drive the light filtering section to move along a direction while another one of the two driving components drive the light filtering section to move along another direction.  [See Chen [0017] Three shift actuators corresponding to three axis.  Also, see Fig. 1, the actuators are used to align/position the DOE.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Heidemann to add the teachings of Chen, in order to properly align/position the DOE within Heidemann by using obvious motors/actuators for positioning/alignment means.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uhlendorf (US 20190265496) – Fig. 4 – laser source (10) with two mirrors (400, 402) and a DOE (30).  Also, includes the desire for compactness by introducing mirrors into the optical design of a laser/projector system.
Honkanen US 20200344459 - Fig. 10
CN 108051929 (included in IDS) appears to also be a 102 reference in regards claims 1-10 - Fig. 2 and para. 0040-0041 – a laser source with two adjustable mirrors and a DOE.  The examiner has chosen not to use this reference in the office action above since the reference explicitly states that the DOE is fixed (i.e. cannot be moved) and applicant has some claims which teach away from this (i.e. can be moved).  However, please remember, this is a valid 102 reference until this aspect is explicitly claimed in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.